Appellant was convicted of robbery; punishment fixed at confinement in the penitentiary for five years.
After perfecting the appeal, appellant, on the 5th day of March, 1921, escaped and since that time has been at large. This is made known by the affidavit of the Sheriff of Hunt County, which accompanies the State's motion to dismiss the appeal. The escape and failure to return to custody within the time allowed by law operates to defeat the jurisdiction of this court to pass on the merits of the case.
It is therefore ordered stricken from the docket.
Dismissed.